Citation Nr: 0417150	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from August 1966 to August 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Secretary and the appellant (the parties) filed a joint 
motion for remand, citing the Veterans Claims Assistance Act 
of 2000 (VCAA) and 38 C.F.R. § 4.56.  In March 2004, the 
Court vacated that portion of the Board's February 2003 
decision pertaining to the evaluation of residuals of a right 
knee injury.  The case has been returned to the Board for 
further appellate review consistent with the Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The agency of original jurisdiction (AOJ) has not issued a 
sufficient VCAA letter in regard to the issue on appeal.  
Under the VCAA the veteran must be informed of:  (1) the 
pertinent relevant evidence and information not of record 
needed to support his claim; (2) what specific evidence VA 
will seek to obtain; (3) what specific evidence the claimant 
was obligated to obtain; and (4) that he should submit any 
pertinent evidence in his possession.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

The record reflects that service connection for a right knee 
injury was established in a July 1969 rating decision.  A 0 
percent evaluation was assigned under Diagnostic Code 7805.  
At that time, x-ray examination of the right knee (June 1969) 
revealed many tiny metallic fragments in the soft tissues of 
the anterior-medial aspect of the distal third of the thigh.  
The rating decision noted that the appellant had been injured 
by a booby trap during service, and as a result, had a healed 
stab wound of the outer side of the right knee from having 
been struck with a sharp stake-like object.  The fragments 
were again noted on x-ray examination in June 1976, and in a 
July 1976 rating decision, the evaluation for a right knee 
injury was increased to 10 percent under Diagnostic Code 
5257; subsequently, in January 2002 the evaluation was 
increased to 20 percent under Diagnostic Code 5257.  The AOJ 
has not addressed 38 C.F.R. § 4.56 in regard to the issue on 
appeal.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued.  The letter should 
specifically advise the appellant of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  Further, the 
AOJ must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, VA will attempt to 
obtain on his behalf.  He must also be 
requested to submit any evidence, not 
already submitted, in his possession 
that pertains to the claim.  After the 
veteran and his representative have been 
given notice as required by the VCAA, 
they should be given the opportunity to 
respond. 

2.  The AOJ should schedule the veteran 
for examination by an appropriate 
examiner to determine the nature and 
severity of the residuals of injury to 
his right knee.  The examiner should 
review the claims folder in conjunction 
with the examination.  The examiner 
should completely describe the complaints 
made by the veteran as well as all 
findings on examination.  The examiner 
should indicate any disability resulting 
from the multiple metallic fragments in 
the distal third of the right thigh as 
reported on multiple x-ray examinations.  
The examiner should indicate whether or 
not there is damage to the muscles and 
should indicate which Muscle Group(s) 
is(are) affected by the metallic 
fragments.  Any muscle defect and/or 
functional impairment should be described 
in detail.  This should include, but is 
not limited to, loss of power, weakness, 
endurance, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and uncertainty of movement.  

3.  The issue on appeal should be 
readjudicated with consideration given to 
rating the right knee disability under 
all applicable rating codes.  If the 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
should be issued.  The AOJ must address 
38 C.F.R. § 4.56.  

4.  The appellant is notified that if he 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


